Citation Nr: 1708698	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-23 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  

2.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  

3.  Entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL
	
The Veteran
ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to January 1973 and from September 1979 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia.  In this decision, the RO also denied the Veteran's claim for SMC benefits based on the housebound rate.  The Veteran filed a notice of disagreement (NOD) with this decision in July 2008.  A Statement of the Case (SOC) was issued with regard to the issues on appeal in September 2011, and the Veteran perfected his appeal of these claims in September 2011.  The record reflects that the Veteran has been awarded SMC at the housebound rate (the rate found at 38 U.S.C.A. § 1114(s)) and such award has been in effect during the entire course of the current claim and appeal.  

The Veteran testified before the undersigned in September 2016.  A transcript of the hearing has been associated with the claims file.  During the Board hearing, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran, as a result of his service-connected disabilities, is not blind or nearly blind in both eyes as to have a corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; nor has he been institutionalized, or confined to, a nursing home or other facility due to physical or mental incapacity; and he is not shown to be permanently bedridden or so helpless as to be in need of the regular aid and attendance of another person as a result of his service-connected disabilities.  

2.  The Veteran does not have a service-connected disability or service-connected disabilities manifested by anatomical loss or loss of use of one or both lower extremities, organic disease or injury which so affects the function of balance or propulsion as to preclude locomotion without an assistive device, the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without an assistive device, ALS, or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or at least on extremity and the trunk.

3.  The Veteran's service-connected bilateral eye disability has resulted in blindness in both eyes with both eyes having the equivalent of central visual acuity of 20/200 or less.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for the regular aid and attendance of another person have not been met.  38 U.S.C.A. § 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2016).

2.  The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing have not been met.  38 U.S.C.A. § 2101 (a), 5107 (West 2014); 38 C.F.R. § 3.102, 3.809 (2016).

3.  The criteria for entitlement to a certificate for assistance in acquiring a special home adaptation grant have been met.  38 U.S.C.A. §§ 2101 (b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809a (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided the required notice in letters sent in April 2008 and July 2012.  

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Agency of Original Jurisdiction has obtained the Veteran's numerous medical records from the private physicians he has received treatment with, as well as the various pain centers and medical clinics he has received/undergone treatment at, to the extent possible.  The Veteran's VA treatment records dated from 1995 to October 2016, as well as his records generated at the Social Security Administration (SSA) have also been retrieved and associated with the claims file.  As such, any further attempts to obtain records from his treatment providers would be futile and no further actions are needed.  

VA afforded the Veteran examinations in conjunction with his claim for SMC based on need of regular aid and attendance in March 2008, June 2009, February 2010, October 2012, December 2013, and January 2016.  The Veteran was also afforded VA examinations that addressed the current severity of his service-connected disorders, which also addressed whether he was in need of regular aid and attendance in June 2009 and September 2010.  The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, rendered appropriate diagnoses and provided opinions consistent with the remainder of the evidence of record.  The Board finds that the medical examination reports and opinions, along with his VA and private treatment records, are adequate for purposes of rendering decisions in the instant appeal.  38 C.F.R. §4.2 (2016).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159 (c)(4) (2016).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Special Monthly Compensation (SMC)  

The Veteran seeks entitlement to special monthly compensation based on the need for regular aid and attendance of another person.  

Special monthly compensation (SMC) is payable if, as the result of service-connected disabilities, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  Entitlement to SMC based on the regular need of aid and attendance is based on a showing that due to service-connected disability, the claimant is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity, or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(2).  See 38 C.F.R. §§ 3.350, 3.351 (2016).

Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether a veteran is in need of regular aid and attendance of another person: (1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and (4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

Service connection has been established for the following disabilities:  Angina pectoris with ischemic heart disease, which his evaluated as 100 percent disabling; posttraumatic stress disorder (PTSD), which is currently evaluated as 70 percent disabling; glaucoma associated with diabetes mellitus, type II, evaluated as 30 percent disabling, degenerative joint disease of the cervical spine, evaluated as 20 percent disabling; diabetes mellitus type II, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; erectile dysfunction, evaluated as noncompensably disabling; right ear hearing loss, evaluated as noncompensably disabling; and hemorrhoids, evaluated as noncompensably disabling.  The combined rating of the service-connected disabilities is 100 percent, effective June 9, 2009.  See 38 C.F.R. § 4.16.  The Veteran was granted entitlement to a TDIU for the period from January 24, 1994 to January 20, 2011.  The Board also notes that the Veteran was deemed incompetent for VA purposes beginning November 14, 1997.  He was also considered eligible for educational assistance benefits pursuant to 38 U.S.C.A., Chapter 35, from January 24, 1994.  His SSA records reflect that he has been receiving disability benefits for his service-connected psychiatric disorder since 1987.  

Review of the medical findings reflect that at the March 2008 examination in connection with his claim for housebound status or permanent need for regular aid and attendance, the Veteran reported to experience weakness in his limbs and joints as well as shortness of breath.  The examiner noted that the Veteran was an obese man who walked with an antalgic gait, and exhibited shortness of breath while moving.  The Veteran exhibited limitation of motion in the shoulders, and decreased strength for someone his age.  With respect to his lower extremities and spine, the Veteran exhibited decreased strength in his extremities, and limitation of motion in the lumbar and cervical spine.  When asked about all other pathology that affects the Veteran's ability to perform self-care, ambulate or travel beyond the premises of his home, or if hospitalized, beyond the ward or clinical area, the examiner took note of the Veteran's obesity, hypertension, chronic obstructive pulmonary disorder (COPD), osteoarthritis, PTSD, the neuropathy associated with his diabetes, and his seizures.  The examiner noted that the Veteran was able to walk at least one block without the assistance of another person, and he could leave his home or immediate premises once a day to go on a short walk for exercise.  When asked whether aids such as canes, braces, crutches or walkers were required for location, the examiner indicated that they were and that the Veteran utilized a "NOVA walker" to help him move around.  

In a May 2008, the Veteran's wife, M.H., wrote that the Veteran had been certified as incompetent by the VA, and she had to drive him to all his appointments because he was legally blind in both eyes due to his glaucoma.  

In an October 2008 treatment report, the Veteran's ophthalmologist, E.C., M.D., noted that the Veteran was considered legally blind, and his visual acuity in the right eye was 20/80 while his visual acuity in the left eye was 20/60.  In a hand-written portion of the report, it was noted that the Veteran had lost most of his peripheral vision from late glaucoma, and his visual field was 20 degrees in the right and left eyes.  In a subsequent treatment reported dated in February 2009, Dr. C. diagnosed the Veteran with controlled glaucoma and noted that the Veteran was legally blind, adding that his visual field constriction amounts to less than 20 degrees in each eye.  

In an undated statement that was added to the claims file in April 2009, T.H., (a friend of the Veteran's family) attested that she had watched the Veteran's health deteriorate a great deal throughout the years.  She noted that the Veteran often isolated himself, and his activities of daily living had decreased tremendously since the time they first met.  She further noted that since being involved in combat while serving in Vietnam, the Veteran had experienced ongoing back, knee, and neck pain and also suffered from ongoing PTSD symptoms.  T.H. also noted that the Veteran's memory was impaired and it was difficult for him to stay focused due to the fact that he often loses his concentration and tends to misplace various items.  T.H. also wrote that she, as well as other friends of the family, often supervise and watch over the Veteran whenever his wife has to go somewhere or run errands.  It was noted that the Veteran's wife often drives the Veteran to his appointments.  

In an April 2009 statement the Veteran's daughter, M.Q., described her father's deteriorating condition throughout the years.  According to M.Q., her mother had been taking care of her father for the past 20 years, and lately her father even required increasing assistance with his daily living activities and living maintenance.  M.Q. noted that her mother often helps her father shower, shave, and get dressed, and she also assists him when it comes to administering/taking his medication, getting in and out of bed, and transferring his body onto the bedside commode.  According to M.Q., her father was unable to ambulate by himself without his cane, walker or assistant, and he can only ambulate very short distances on level floors.  M.Q. noted that it is very difficult for her father to climb stairs or walk up and down hills or rough terrains.  M.Q. further wrote that her mother has to do all of the driving due to the fact that her father is legally blind in both eyes as a result of his glaucoma and diabetes.  She also noted that he often has periods of incontinence and confusion, depression, stress, suspicion and paranoia.  According to M.Q., the Veteran has difficulty sleeping at night, and often is unable to sleep well due to his asthma and congestive heart failure.  She further added that he has to sleep with his upper body at an elevated angle either with several pillows behind his head, or in the recliner most nights.  M.Q. stated that her father's health had continued to deteriorate throughout the years.  She described her father's behavior as unpredictable, noting that he ranges from being calm one minute and a raging bull the next.  She further observed symptoms of agitation and confusion, and added that her father often loses his train of thought.  According to M.Q., these behaviors have been ongoing for several years, but have increased in nature since the decline of her father's activities of daily living.  

In another statement (also added to the claims file in April 2009), the Veteran's nephew wrote that he drives the Veteran to his appointments when his wife is unable to.  He also noted that he often goes to the Veteran's house and assists him with showering and getting dressed and he helps his uncle get around the house.  He commented that he had witnessed him fall several times.  According to the Veteran's nephew, when the Veteran's wife has to go somewhere, someone in the family stays with him.  

In a statement added to the claims file in April 2009, the Veteran's wife, M.H., wrote that being around the Veteran was similar to being on pins and needles.  She wrote that his behavior transforms from that of a lamb to that of a beast.  She described the Veteran's psychiatric symptoms, noting that he often isolates himself from others, is verbally abusive, and experiences nightmares - the content of which he never discusses with others.  She asserted that aid and attendance as well as home adaptations could help her out because they had an older home and things needed to be done to it so the Veteran could get around better.  She also wrote that the Veteran was legally blind, and she makes sure to groom and dress him well.  She wrote that the Veteran had several illnesses, to include PTSD, schizophrenia, COPD, glaucoma, diabetes, seizure disorder, hypertension, degenerative joint disease, osteoarthritis and angina.  She wrote that the Veteran had several medical appointments a week which were difficult for him to get to due to the fact that he is not capable of driving as a result of his seizure disorder, and the fact that he was legally blind.  She described the Veteran as paranoid, verbally abuse, anxious, impatient, hot-tempered and demanding.  M.H. further wrote that the Veteran had no social life besides his family, and her friend, sister-in-law or daughter come over to help her watch over him while she runs errands because he needs supervision 24 hours a day, 7 days a week.  She noted that on several occasions when she left him alone, she returned to find things burning on the stove.  M.H. also noted that the Veteran's knees had been giving out lately causing him to fall and stumbles a lot.  She noted that he either uses a walker, or has to use a cane to help him ambulate.  

The Veteran was afforded a VA examination in connection to his bilateral eye disability in June 2009, during which time, he underwent a physical evaluation of his eyes which revealed his far-sighted visual acuity in the right eye to be 20/70 uncorrected and 20/60 when corrected.  His near-sighted visual acuity in the same eye was shown to be 20/100 uncorrected and 20/60 corrected.  In addition, his far-sighted visual acuity in the left eye was shown to be 20/70 uncorrected and 20/60 corrected, while his near-sighted visual acuity in the left eye was 20/100 uncorrected and 20/60 corrected.  Based on these results, as well as the remainder of the physical evaluation of the Veteran, the examiner diagnosed the Veteran with having glaucoma, and noted that the Veteran was legally blind by visual fields resulting in less than 20 degrees in each eye.  It was also noted that the Veteran had tunnel vision, and early cataracts in both eyes.  It was further noted that the dilated examination revealed cortical degeneration and nuclear sclerotic changes of the lens in each eye.  

During the aid and attendance portion of this examination, the examiner noted that the Veteran was neither bedridden, nor hospitalized.  The examiner also noted that the Veteran usually travelled in a private vehicle with a family member, and uses a low back brace about 75 percent of the time.  With regard to the Veteran's ability to protect himself from daily hazards/dangers, it was noted that the Veteran experiences symptoms of dizziness on a weekly but less than daily basis, and he suffers from moderate short-term memory loss.  The examiner noted that imbalance never affects the Veteran's ability to ambulate.  When asked whether there were any other body parts or system impairments that affect the Veteran's ability to protect him from the daily environment, the examiner noted that the Veteran was legally blind, had a history of seizures, and had spondylosis of the cervical spine which prevents him from reaching, bending and lifting.  According to the examiner, the Veteran can walk up to a few hundred yards without the assistance of another person, and but he does need a walker to help him get around.  It was further noted that the Veteran is unable to drive and has to be driven around due to his seizures, and due to the fact that he is legally blind and has spondylosis of the cervical spines.  When asked whether the cervical spine exhibits limitation of motion or deformity, the examiner indicated that the Veteran is unable to squat or bend, and he is unable to lift more than twenty pounds.  However, the examiner did note that function of the upper extremities was normal.  With regard to any limitations of motion in the thoracolumbar spine, the examiner noted that the Veteran is unable to bend, squat, or stand for long periods and he is unable to reach things.  The examiner also observed lack of coordination in the lower extremities, and described his propulsion as abnormal noting that the Veteran's walk was antalgic and he tended to "drag" with his walk.  Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed him with having diabetes mellitus, type II; neuropathy of the lower extremities; spondylosis of the cervical spine; PTSD and glaucoma.  The examiner further determined that the Veteran was mentally incompetent when it came to handling his financial affairs

The Veteran was afforded another aid and attendance examination on June 24, 2009, during which time it was noted that he utilized a walker, cane and partial wheelchair to help him ambulate and move around.  When asked whether the Veteran was bedridden, the examiner noted that he was not, but did note that the Veteran spent two to three hours in bed during the daytime.  When asked whether he was able dress or bathe himself, or walk into and out of the home, and/or use the bathroom unassisted, the examiner marked that he did not.  However, it was noted that the Veteran was able to eat unassisted.  When asked whether the Veteran required the aid and attendance of another person to protect him from the hazards of daily living due to his diagnosed disabilities, the examiner marked that he did and added that improvement was not anticipated.  When asked to provide a description of any limitation of motion of any joints, the examiner noted that the Veteran had limited range of motion in his knees, cervical spine and lumbar spine.  Based on her evaluation of the Veteran, the VA examiner diagnosed the Veteran with diabetes mellitus, hyperlipidemia, osteoarthritis, COPD, GERD, glaucoma and obesity.  

A May 2009 treatment report issued through West Georgia Eye Care Center reflects that the Veteran's far-sighted visual acuity was 20/50 in one eye and 20/40 in another eye.  (The Board notes that the record did not specify which eye was shown to have which particular visual acuity).  

In the February 2010 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, it was noted that the Veteran's diagnoses included diabetes mellitus with neuropathy, osteoarthritis of the cervical/lumbar spines and knees, hypertension, hyperlipidemia, COPD, GERD, glaucoma, and a seizure disorder.  The examiner noted that the Veteran moved around with a walking cane.  When asked which disabilities restricted his activities/functional abilities, the examiner wrote PTSD, osteoarthritis, diabetes with neuropathy, hypertension, and COPD.  It was noted that while the Veteran was able to feed himself, he was unable to prepare his own meals.  It was further noted that the Veteran required assistance when bathing and tending to other hygiene needs.  When asked whether the Veteran was legally blind, the examiner marked that he was and noted the Veteran's diagnosis of glaucoma.  The examiner further noted that while the Veteran did not require nursing home care, he did require medication management.  Also, when asked whether the Veteran had the ability to manage his own financial affairs, the examiner marked that he did not.  With respect to the Veteran's posture and general appearance, the examiner observed that the Veteran stooped and utilized a walking cane as well as knee braces due to his osteoarthritis.  With respect to any functional limitation in his upper and lower extremities, the examiner did note that the Veteran experienced restricted movement and numbness in both arms, as well as difficulty walking due to pain and numbness in his extremities.  The Veteran also reported to experience a burning sensation in his legs, and it was noted that he uses orthopedic shoes when moving around.  The Veteran also reported to experience symptoms of pain in the cervical and lumbar spine.  

At a September 2010 VA examination which was conducted in connection to his service-connected degenerative joint disease of the cervical spine, his diabetes mellitus type II, and his peripheral neuropathy of the lower extremities, the Veteran reported that he had to restrict his chores, yard work, and performing minor repairs around the house, as well as activities such as walking, due to his fear of experiencing a hypoglycemic reaction and fatigue.  He visits his diabetic care provider every three to four months.  The examiner noted that a recent electromyography (EMG) report confirmed a diagnosis of diabetic peripheral neuropathy of the lower extremities, and the Veteran was recently also diagnosed with bilateral ulnar neuropathy of the elbows, for which he wore a right wrist splint.  The Veteran attributed his worsening bladder function over the past year to his diabetes mellitus.  He reports "progressive urgency, a weak stream, episodes of nocturnal enuresis to the point that he wears an adult diaper 24 hours a day."  According to the Veteran, the loss of strength and fear of hypoglycemic reactions due to his diabetes has a moderate to severe impact on his ability to perform his chores, go shopping, and travel; a severe impact on his ability to exercise; and completely prevents him from participating in sport activities.  

With respect to his peripheral nerves, the examiner noted that bilateral lower extremity diabetic neuropathy was confirmed by EMG in May 2009.  The Veteran described a stinging sensation radiating from his feet all the way to below the knees.  He also reported to experience numbness and tingling in his extremities, describing it as a needle-like sensation surrounding the top and bottom of his feet.  It was noted that the Veteran wore diabetic shoes and socks, and utilized assistive aids to include a rolling walker, a manual wheelchair for use outside the home, a cane, a bilateral knee brace, a back brace, and specialized pillows for his neck condition.  With respect to his cervical spine condition, the Veteran complained of ongoing neck pain, which on a scale from one to ten, he rated somewhere between a six or seven, adding that the pain was accompanied by popping, stiffness, fatigue, spasms, weakness and decreased motion.  He experiences numbness and tingling throughout the shoulders and upper arms.  The Veteran attributes his inability to drive to his neck condition and severe decreased range of motion.  According to the Veteran, the cervical spine condition has a moderate impact on his recreational activities, as well as his ability to shower, groom, and get dressed using his upper body; and a severe impact on his ability to perform his chores,  exercise and travel.  

During the Aid and Attendance portion of the examination, it was noted that until recently, the Veteran's wife had been his sole care provider, and recently, one of their sons had moved in to help out as well.  It was noted that the Veteran had been unable to drive since 2008 due to his cervical spine disability, his impaired vision, and his seizure disorder.  The Veteran is able to transfer in and out of bed with the assistance of his walker, a cane, or another person, and he ambulates with the rolling walker.  It was noted that he usually grooms with supervision, and uses a shower chair in his tub, as well as a hand-held hose and grab bars to shower with assistance.  The examiner noted that the Veteran required assistance for upper and lower body dressing, and although he is able to feed himself, recently his hand had gotten too weak to cut meat.  The examiner further noted that the Veteran used an elevated toilet seat or bedside commode, which sometimes required assistance.  The Veteran rarely goes shopping due to his PTSD, but does leave his home for medical reasons, church and occasional family visits.  It was noted that he was very limited in the amount of travel he could tolerate due to pain associated with his cervical and lumbar spine condition, his bilateral knee disability, his diabetes and his peripheral neuropathy.  The Veteran reported to feel dizzy and have poor balance and unsteadiness.  On a typical day, he tends to lie around the house, take frequent naps due to his insomnia, sits on the porch and television.  According to VA optometry reports, the Veteran's best corrective vision is not 20/200 or worse.  The examiner determined that the Veteran was not capable of protecting himself from the hazards and dangers of daily living.  

When asked about all other pathology affecting the Veteran's ability to perform self-care, ambulate, and/or travel beyond the premises of his home, it was noted that he exhibited poor balance, and was unable to perform parts of his self-care routine.  It was further noted that he was legally blind due to his glaucoma, and, as such, relied on his wife has to drive him all the time.  In addition, the record reflected that the Veteran was unable to go to the mall or other crowded venues due to his PTSD.  When asked how often a day or week and under what circumstances the Veteran is able to leave the home or immediate premises, the examiner wrote that the Veteran is pretty much housebound, and only leaves his home to go to medical appointments.  When asked whether aids such as canes, braces, crutches or the assistance of another person is required for locomotion, the examiner marked yes.  

In a handwritten letter dated in December 2010, the Veteran's ophthalmologist, Dr. C., wrote that the Veteran was legally blind secondary to severe visual field loss due to advanced glaucoma.  According to Dr. C., the Veteran's visual field is constricted to 25 degrees centrally in the right eye and 25 degrees in the left eye at its widest.  Dr. C. further noted that both eyes have visual field damage within 10 degrees of fixation, and the Veteran's visual acuity centrally is 20/50 in the right eye and 20/50 in the left eye.  Dr. C. also noted that the Veteran has early cataracts and no diabetic retinopathy.  In a subsequent handwritten letter dated in January 2011, Dr. C. again wrote that the Veteran was legally blind due to visual field loss which would limit his ability to cook, drive or shop.  He also noted the Veteran has a very small tunnel of vision and "therefore sees like someone looking through a roll of paper towels."  

In a January 2011 letter, the Veteran's physician G.D., M.D. at the River City Rehabilitation and Spine Specialists noted that the Veteran was physically disabled.  According to Dr. D., the Veteran is physically disabled and suffers from axial and radicular pain related to spinal stenosis, peripheral neuropathy and lumbar arthritis.  Dr. D. determined that the Veteran's condition was unlikely to improve and would continue to cause persistent pain and functional disability.  According to Dr. D., the Veteran had a walking tolerance of 20 feet, and experienced difficulty with lower extremity activities of daily living.  It was further noted that the Veteran has to take opioid based medication to help ease his pain, and associated side effects from his medications included dizziness, drowsiness and constipation.  

An independent living assessment report was issued in March 2013 that took into consideration information obtained from the Vocational Rehabilitation and Evaluation (VR&E) contract referral form, the Veteran's verbal report, and observations made by his case manager while conducting the independent living assessment at the Veteran's home.  According to the case manager, the Veteran was casually dressed and cooperative during the interview process.  It was noted that he ambulated with the assistance of a cane.  After reviewing his medical status and background, to include the various disabilities for which service connection had bene established, the case manager noted that the Veteran reported chronic back limitations when it came to bending, squatting, prolonged sitting, standing and walking.  It was noted that the Veteran was legally blind, wore bifocals and used a magnifier to read.  

After reviewing symptoms associated with all his physical and mental disabilities, both service-connected and non-service connected, the case manager addressed the functional limitations affecting the Veteran's activities of daily living as well as that of his family and community life.  It was noted that the Veteran had a difficult time getting into and out of the bath tub, as well as a history of falling in the tub.  It was also noted that the Veteran experienced difficulty when transitioning to and from the toilet, and when transitioning from a sitting to standing position.  With respect to his ability to groom and dress himself, the Veteran had a difficult time bending when putting on his socks and shoes.  While his wife prepares his meals, he is able to prepare simple meals on an as needed basis.  However, it was noted that due to his poor grip, opening jars is difficult.  The Veteran also reported pain and fatigue when standing during meal preparation.  In addition, the Veteran reported difficulty keeping his medication organized as well as remembering to take them consistently.  The case manager noted that the Veteran's wife manages his finances, and his family assists him with tasks such as shopping, house work and home maintenance.  The case manager also noted that the Veteran is unable to drive due to his medical condition, and was thus dependent on family and friends for transportation.  The case manager described the architectural barriers within the Veteran's house that made it difficult for him to safely and easily get into and around the house.  She also made recommendations as to what type of equipment could be installed to help the Veteran move around the house more easily.  The case manager also recommended that the Veteran be provided with a computer, as well as a computer desk and chair, to help maintain contact with VA and his medical care providers, and to help increase his socialization.  The evaluation report also included a list of recommended aids that could help assist the Veteran when it came to bathing/toileting, bed mobility/comfort, dressing/grooming, meal preparation/eating, transitioning from a sitting to standing position, taking his medications, and writing.  

In a statement added to the claims file on September 18, 2012, the Veteran's wife listed the various ailments and disorders from which the Veteran suffered.  According to M.H., she cannot leave the Veteran unattended, and always has to have family members or friends come and stay with him if she has to leave to take care of an errand, because he attempts chores and activities he once could do.  She recalled how one time when she left him home alone, she returned home to find that he had dozed off while leaving food on the stove.  According to M.H., the Veteran "wets himself a lot and wears diapers and sometimes will have bowel movements."  She also stated that she had to take him to the emergency room often because he tends to pass out a lot.  She recalled how he passed out at a barbershop recently while getting his hair cut.  In addition, M.H. commented that she had to assist and monitor the Veteran with his medication, because he tends to forget when to take them.  According to M.H., the Veteran was injured in Vietnam and continues to suffer from joint pain in his back, neck, and knees.  

At the October 2012 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the examiner acknowledged that the Veteran's activities/functional capacity was limited by his legal blindness, diabetes mellitus, hypertension, and anxiety disorder.  However, the physician noted that the Veteran could feed himself.  It was noted that the Veteran required assistance when it came to bathing and tending to other hygiene needs.  While he was considered to be legally blind, the physician did note that the Veteran's corrected vision in the left eye was 20/50 with the visual field constricted to 25 degrees centrally, and his corrected vision in the right eye was 20/50 with visual field constricted to 25 degrees at the widest point.  Also, the physician noted that the Veteran did not require nursing home care, and observed no restricted movement or limitations in the upper and lower extremities, although he did note that the Veteran's gait was limited secondary to his low back pain, numbness and limited gait.  The physician further noted that the Veteran had balance problems as a result of his decreased vision, and the pain in his neck, knees and back caused him to experience chronic pain that made activities such as bending and lifting difficult at times.  According to the physician, the Veteran is homebound and extremely limited when it comes to his activities due to decreased vision and joint pain.  The physician further noted that the Veteran did require aids and/or assistive devices for locomotion - specifically to ambulate or move at least one block.  

In his own personal statement, added to the claims file on November 28, 2012, the Veteran reported that he worried he could fall while showering and he had to use a shower chair, shower hose and rails to help get in and out of the shower.  The Veteran stated that his wife helps him shave and get dressed.  Although he noted that he has a difficult time reaching over his head or turning his head due to his neck pain, he also reported that it was difficult to bend due to his lower lumbar spine.  

Indeed, in the December 2013 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the physician diagnosed the Veteran with having chronic pain syndrome, low back pain, osteoarthritis, and decreased mobility.  He (the physician) noted that the Veteran had difficulty when ambulating, and commented that his osteoarthritis and chronic pain syndrome restrict his activities and functioning.  The physician noted that the Veteran was able to feed himself, but could not prepare his own meals.  The physician also noted that the Veteran required assistance when bathing and tending to other hygiene needs.  It was noted that the Veteran was not legally blind, did not require nursing home care, and did not require medication management.  When describing the Veteran's posture and general appearance, the physician noted that the Veteran was overweight, appeared to be in chronic pain, and had difficulty ambulating.  When it came to the upper extremities, the physician observed no significant impairment.  With respect to the lower extremities, the physician noted that the Veteran had difficulty ambulating and used a cane to help him move around.  Although the physician noted that the Veteran experienced chronic back pain, he found there to be no significant restricted movement of the spine, trunk and neck.  With respect to all other pathology that affects the Veteran's ability to perform self-care, or travel beyond the premises of the home, the physician noted that the Veteran had significant difficulty with ambulation, and occasionally felt dizzy which led to suboptimal self-care.  However, it was noted that the Veteran could leave the premises frequently, although he occasionally needed assistance to do so.  It was noted that aids/assistive devices, such as canes, braces, crutches, or the assistance of another person was required for locomotion.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not require the aid and attendance of another person for his activities of daily living and for protection against the hazards or dangers incident to daily life as a result of his service-connected disabilities alone.  

In this regard, the record does not reflect that the Veteran is so blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less.  As referenced above, at the June 2009 VA eye examination, the Veteran's corrected visual acuity in the right eye both for far-sighted and near-sighted purposes was shown to be 20/60.  In addition, his far-sighted and near-sighted corrected visual acuity in the left eye was shown to be 20/60.  Also, in a handwritten letter dated in December 2010, the Veteran's ophthalmologist, Dr. C., determined that the Veteran's visual field was constricted to 25 degrees centrally in the right eye and 25 degrees in the left eye at its widest, and that his visual acuity centrally is 20/50 in the right eye and 20/50 in the left eye.  At the October 2012 VA examination, the physician noted that although the Veteran was legally blind, his corrected visual acuity in the left eye was 20/50 with visual field constricted to 25 degrees centrally, and his corrected vision in the right eye was 20/50 with the visual field constricted to 25 degrees at the widest point.  During a February 2016 VA treatment visit, the treatment provider noted that the Veteran's best corrected visual acuity in the left eye was 20/70 "up to and including 20/190" and his best corrected visual acuity in the right eye was 20/40 "up to and including 20/60".  The Veteran's visual field in both eyes was shown to be 6 to 20 degrees.  The Veteran was also afforded a more recent VA eye examination in September 2016, at which time, his far-sighted corrected visual acuity was shown to be 20/70 in the right eye and 20/80 in the left eye.  His near-sighted corrected visual acuity was 20/40 in the right eye and 20/60 in the left eye.  Although the examiner determined that the Veteran was "legally blind by visual fields and vision with glasses classified as low vision both eyes," when asked whether the Veteran's best corrected vision was 5/200 or worse in both eyes, he responded that it was not.  As such, although the Veteran has been assessed as legally blind by his medical providers, a review of the medical findings in their entirety do not reflect that he has a corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less.  His vision does not meet the regulatory criteria discussed above.

Also, the Veteran has not been shown to be a patient at a nursing home due to mental or physical incapacity.  The Board acknowledges the February 2010 Nursing Care Referral form which reflects that the Veteran was referred for nursing home care by his nurse.  However, the record does not reflect that he was accepted for nursing home care or that he became, or is currently, a patient at a nursing home due to his service-connected disabilities.  Review of the Veteran's medical records reflect that he continues to live at his house with his spouse.  These records do not indicate that he is a patient at a nursing home due to mental or physical incapacity.  Furthermore, in the February 2010, October 2012, December 2013, and January 2016 VA examination reports, when asked whether the Veteran required nursing home care, the physicians indicated that he did not.  

The remainder of the Veteran's records do not reflect that his service-connected disabilities are so severe that they have rendered him helpless and thus in need of regular aid and attendance of another person.  The Board acknowledges the Veteran's wife's assertions attesting to his deteriorating health and describing how she assists him with his day-to-day activities due to his health restrictions and functional limitations.  However, the medical findings documented in the June 2009, February 2010, October 2012, December 2013 and January 2016 examination reports reflect that the Veteran is able to feed himself, and the more recent medical findings reflect that he experiences minimal to no restrictions/limitations when it comes to moving his upper extremities.  The Board finds the medical findings more probative as to what assistance the Veteran requires due to his service-connected disabilities, irrespective of what assistance the Veteran's family may provide.  

The record contains conflicting findings as to whether the Veteran requires assistance when bathing, dressing and undressing himself, and tending to other hygiene needs, and while some of medical records indicate that he does need help when dressing and tending to hygiene needs, they essentially attribute these difficulties to his non-service-connected disorders.  Indeed, a VA occupational therapy treatment report dated in April 2000 reflects that the Veteran was completely independent when it came to dressing, bathing and grooming himself.  At the June 2009 VA examination in connection to the Veteran's cervical spine condition, the examiner determined that said disorder had no effect on his ability to feed, bathe, dress and groom himself.  The examiner also noted that function of the upper extremities was normal.  Treatment reports issued from the River City Rehabilitation and Spine Specialists, and dated in July 2010, reflect that while the Veteran experienced pain in his neck, he was still able to participate in the range of motion exercises during forward flexion and extension.  In addition, the neurological evaluation reflects that the Veteran was alert, and his reflexes were 2+ and his muscle strength was 5/5 in the lower extremities.  

At the September 2010 VA examination, the examiner found that the cervical spine disability had just a moderate effect on his ability to shower, dress and groom himself.  Furthermore, the Veteran denied experiencing any incapacitating episodes as a result of his cervical spine condition, and commented that he treated his neck condition with pillows and medication.  The Board has considered the Veteran's report that he has fallen in the past.  However the examination report shows that his cervical spine disability is not so severe as to result in the need for regular aid and attendance, even considering his other service-connected disability.  On physical examination of the cervical spine, the Veteran had flexion to 35 degrees with pain, extension to 20 degrees with pain, left lateral flexion to 15 degrees with pain, right lateral flexion to 20 degrees with pain, right lateral rotation to 40 degrees with pain, and left lateral rotation to 35 degrees with pain.  There was also no loss of cervical spine motion with repetitive testing.  During the neurological portion of the examination, the Veteran's muscle strength was shown to be 4/5 in the upper and lower extremities, and his deep tendon reflexes were 2+ in the lower extremities bilaterally, while his right grip strength was 3/5.  Treatment records dated in October 2014 and April 2015 indicate that the Veteran did not have a primary caregiver who he relied upon for any type of support.  These records also reflect that in the past seven days, the Veteran had not required help or supervision with certain activities of daily living, to include dressing and feeding himself, using the toilet, moving around in bed, transferring from bed to a chair or wheelchair, and moving around indoors.  

Furthermore, the difficulties the Veteran experiences when bathing, grooming and getting dressed have not been shown to be due to his service-connected disabilities alone.  Indeed, a review of the record reflects that the Veteran has been treated on a regular basis for joint pain in his back and lower extremities, and he underwent knee replacement surgery on his right knee several years prior.  The difficulties he faces when moving his upper/lower extremities as well as his low back when transitioning his body to get dressed or bathe are predominantly due to his non-service connected ailments, health problems, and disabilities, to include his low back and knee disabilities.  Although the Veteran has been service-connected for his cervical spine disorder, and this health condition produces pain when he moves or rotates his neck, the neck disorder is not shown to be a significant or meaningful contributing factor to the difficulties he experiences bathing and dressing himself.  Indeed, review of the records issued from the Hughston Clinic, the Nexus Pain Clinic, and the Southeast Regional Pain Clinic reflect that the Veteran's chief complaints focused on his low back and knee symptoms.  Although some of these records documented his complaints of neck pain, a more detailed reading of the treatment records themselves indicate that the majority of his pain and discomfort is attributed to his low back, bilateral hip and bilateral knee symptoms.  These records also center around treatment provided for these disabilities.  At the October 2012 VA examination, when asked to describe any restrictions or limitations associated with the upper extremities, the physician noted there to be none.  With regard to restrictions of the spine, trunk and neck, it was noted that the chronic pain made bending and lifting difficult at times due to low back, neck and bilateral knee pain.  In the December 2013 examination, the physician observed there to be no significant restriction or limitation associated with the Veteran's upper extremity, and other than chronic back pain, no significant restriction of movement associated with the spine, trunk or neck.  The more recent VA treatment records dated in January 2016 reflect that the Veteran received physical therapy and treatment for his knee condition.  As such, the Board finds that while the Veteran may require regular aid and attendance in dressing or undressing himself, or keeping himself clean and presentable, this is not due to his service-connected disabilities.  

In addition, there is no indication from the record that the Veteran is in frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid.  Although the record reflects that he often uses a cane, walker and wheelchair to get around, the evidence fails to show that he relies on the assistance of others when utilizing or adjusting these appliances and devices.  Although the September 2010 VA examination report reflects that the Veteran has experienced urinary problems, wears adult diapers twenty-four hours a day, and uses a bedside commode, the evidence of record does not show that the Veteran is service-connected for any type of urinary disorder, to include any bowel or bladder impairment or dysfunction.  As such, any difficulties or functional impairment the Veteran faces attending to the "wants of nature" are not due to his service-connected disabilities.  

Also, a review of the medical findings does not reveal the Veteran to have a physical or mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his or her daily environment.  
The Board acknowledges the Veteran's wife's assertions that she has had to take the Veteran to the hospital on a number of occasions as a result of his disabilities.  However, a majority of the hospital records reflect that the Veteran was hospitalized as a result of his non-service-connected disorders.  Although the September 2010 VA examiner noted that the Veteran had been seen at St. Frances Emergency Room in the past for treatment of his hypoglycemia, he had never been an inpatient for diabetic ketoacidosis of hypoglycemic reactions.  Additional records issued from St. Francis Hospital reflect that the Veteran was taken to the hospital either as a result of his syncopal episodes, seizures, COPD, respiratory infection, or musculoskeletal pain in his back and knees.  See treatment records issued from St. Francis Hospital, and dated in May 2008, August 2013, December 2013, and April 2014.  Indeed, report of the Veteran's initial evaluation at St. Francis Hospital in May 2008 predominantly reflects his complaints of lumbar spine and bilateral knee pain, and further documents the Veteran's complaints of difficulty performing his activities of daily living as a result of his back and knee symptoms.  Hospital records issued in April 2014 and May 2015 reflect that the Veteran was hospitalized after being involved in a motor vehicle collision, and a review of these records reflect that the Veteran was the driver of the vehicle at the time of the collision.  These records not only show that the Veteran was hospitalized for non-service-connected reasons, but also that as recently as 2015 he was independent enough to drive himself around.  

The Board acknowledges that the Veteran's service-connected heart disorder is currently evaluated as 100 percent disabling.  However, at his January 2011 VA examination in connection to his ischemic heart disease, the examiner determined that his heart condition did not impact his ability to work.  An April 2011 VA treatment note indicated that physical activity would be good for the Veteran's heart.  A November 2013 VA cardiology consultation report reflects that the Veteran presented with complaints of four or five blackout spells over the last several months, for which he had to be taken to the Emergency room twice.  It was noted that results from his lab work-up, EKG, and nuclear stress test were shown to be normal.  Further examination of the heart was negative for evidence of a murmur, gallop, rub or click.  His lungs were clear to auscultation, and there was no dullness to percussion.  His extremities revealed good pulses with no edema, clubbing or cyanosis, and his last EKG was shown to be normal.  The physician determined from a description of the symptoms that the Veteran was experiencing a type of seizure disorder and recommended that he seek treatment with a neurologist.  

Although earlier VA treatment records reflect that the Veteran was hospitalized on a number of occasions for his psychiatric symptoms, the more recent records do not reflect that his mental condition has rendered him helpless and in need of care or assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.  Indeed, treatment records dated in October 2014 and May 2015 reflect that the Veteran's mental condition was stable, and that he was alert, verbal and oriented to person, place, time and situation.  The Board acknowledges M.H.'s lay statements expressing her worry about leaving the Veteran home alone.  However, reports of the October 2014 and April 2015 VA Care Coordination Home telehealth questionnaires reflect that when asked whether the Veteran's behavior could result in wandering, verbally abusive behavior, physically abusive behavior, hallucinations, delusions, depression, resisting care, or mania in the absence of care coordination services, the treatment provider responded no.  In a May 2015 risk assessment screening note, when asked whether the Veteran was considered a danger to himself or others, the treatment provider indicated that he was not.  When asked whether he lacked the cognitive ability to make relevant decision, or whether he had any physical or mental impairments that increased his risk of harm to self or others, she responded negatively to both questions.  Indeed, the October 2015 psychiatric consultation reflects that the Veteran's thought process was within normal limits, and that he denied any suicidal or homicidal ideations.  His judgment and insight were shown to be clear, and his attention and fund of knowledge was described as intact.  In addition, the Veteran was oriented to person, place and time.  During a February 2016 VA mental health visit, the Veteran denied experiencing any suicidal or homicidal ideations, and he further denied experiencing any auditory/visual hallucinations.  The Veteran was shown to be alert, and oriented to person, place, time and situation.  His affect was described as appropriate for the situation and his demeanor was shown to be calm.  The treatment provider observed no deficits in the Veteran's hygiene or grooming and noted that he was ambulatory with a cane without difficulty.  His thought process was shown to be intact, coherent, relevant and appropriate.  As such, the Board finds that the medical evidence of record, in its entirety, does not reflect that the Veteran service-connected disabilities have resulted in a physical or mental incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  

In this case, the preponderance of evidence is against a finding that the Veteran requires aid and attendance due to impairment resulting from his service-connected disabilities.

The Board has considered the statements from the Veteran and those of his family members and friends that his service-connected disabilities resulted in his need for regular aid and attendance.  As discussed above, however, the medical evidence shows that the Veteran's service-connected disabilities have not rendered him so helpless as to require the regular aid and attendance of another person.  To the extent that the Veteran may assert that they are, the Board acknowledges that he can attest to factual matters of which he has first-hand knowledge, such as ongoing physical and psychiatric problems and symptoms, and his assertions in that regard are entitled to some probative weight.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, to include orthopedic, psychiatric or neurological medicine, as well as knowledge and expertise in the fields of cardiology or endocrinology more particularly.  In this regard, he is not competent to diagnose these conditions or symptoms or to provide the etiology of these conditions, as such diagnoses and relationships are complex questions the answers to which require specialized medical knowledge and specific testing.  The Board has considered the Veteran's assertions that his service-connected disabilities have resulted in his need for regular aid and attendance, but has placed greater probative value on the competent medical evidence.  Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and the claim for SMC based on a need for the regular aid and attendance of another person is not warranted.

In addition, the evidence of record does not demonstrate that the Veteran is "bedridden", as he has been able to leave his home either on his own, or with the assistance of his family member, to attend his medical appointments.  The examination reports do not reflect that the Veteran was bedridden or confined to his bed during the day.  See December 2013 VA examination for housebound status or permanent need for regular aid and attendance, September 2016 VA examination, and January 2016 VA examination for housebound status or permanent need for regular aid and attendance.  

Accordingly, the claim for SMC based on the need for the regular aid and attendance by another person must be denied.  38 U.S.C.A. § 1114 (l); 38 C.F.R. §§ 3.350, 3.352(a).


III.  Specially Adapted Housing/Special Home Adaptation

The Veteran's claims of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant have been pending since 2008.  Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).  

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (b) (2009).  

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (b) (2016).  

Under the version of 38 C.F.R. § 3.809 (d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if the Veteran has service-connected amyotrophic lateral sclerosis (ALS) that is rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809 (d) (2016).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).  

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2009).  

Under the version of 38 C.F.R. § 3.809a , which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD).  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2011).

Under the version of 38 C.F.R. § 3.809a that became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability, which need not be rated as permanently and totally disabling, due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  For the purposes of this paragraph, an eye with a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a  (b) (2016).

As noted above, service connection has been established for the following disabilities:  Angina pectoris with ischemic heart disease, which his evaluated as 100 percent disabling; PTSD, which is evaluated as 70 percent disabling; glaucoma associated with diabetes mellitus, type II, evaluated as 30 percent disabling, degenerative joint disease of the cervical spine, evaluated as 20 percent disabling; diabetes mellitus type II, evaluated as 20 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; erectile dysfunction, evaluated as noncompensably disabling; right ear hearing loss, evaluated as noncompensably disabling; and hemorrhoids, evaluated as noncompensably disabling.  The combined rating of the service-connected disabilities is 100 percent, effective June 9, 2009.  See 38 C.F.R. § 4.16.  The Veteran was granted entitlement to a TDIU from January 24, 1994 to January 20, 2011.  The Board also notes that the Veteran was deemed incompetent for VA purposes beginning from November 14, 1997.  He was also considered eligible for educational assistance benefits pursuant to 38 U.S.C.A. Chapter 35 from January 24, 1994.  For the purposes of educational assistance under 38 U.S.C.A Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. § 3510; 38 C.F.R. § 3.807 (a).  In light of the fact that the Veteran was discharged from service under honorable conditions, and the educational assistance benefits were awarded during his lifetime, the award of eligibility to educational assistance benefits pursuant to Chapter 35 was made based on the Veteran having a permanent and total rating under criterion (2) above (in conjunction with the first criterion).  

Reviewing the pertinent evidence in light of all versions of the criteria does not result in a favorable outcome under 38 C.F.R. § 3.3809.  As the combined disability rating for all disabilities affecting the lower extremities is no more than 30 percent (see 38 C.F.R. § 4.25 (2016)), it cannot be said that the Veteran has a permanent and total service-connected disability that is "due to" the loss, or loss of use, of both lower extremities, notwithstanding the fact that he occasionally requires the use of a wheelchair to move around.  In addition, although the Veteran has been diagnosed as legally blind in both eyes, his impairment is not limited to only light perception.  As such, these criteria have not been met.  38 C.F.R. § 3.809 (a)(1)-(2).  Even if there was only light perception in both eyes, his service-connected peripheral neuropathy of the lower extremities does not result in anatomical loss or loss of use of either lower extremity, so the claim would alternatively fail on this basis.  38 C.F.R. § 3.809(a)(3)-(4).  Finally, he does not have a service-connected disability that consists of anatomical loss or loss of use of one or both upper extremities such to preclude the use of the arms at or above the elbow, nor does he have a service-connected disability that consists of full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 38 C.F.R. § 3.809(a)(5)-(6).  

Under the three versions of the regulation governing special home adaptation grants under 38 U.S.C.A. § 2101 (b), a Veteran may qualify for certificate of eligibility if entitlement to specially adapted housing is not established.  The decision above denied specially adapted housing, so 38 C.F.R. § 3.809a may be considered.

While the Veteran has compensation based on permanent and total service-connected disability, there is no dispute of fact regarding the pertinent criteria here. The Veteran's permanent and total service-connected disability is not due to the anatomical loss or loss of use of both hands, is not due to blindness in both eyes with 5/200 visual acuity or less, is not due to deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, is not due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, and is not due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 38 C.F.R. § 3.809a (b).  As such, the Veteran is not entitled to a grant for special home adaptation under the version of 38 C.F.R. § 3.809a effective prior to October 25, 2010, as well as the version of 38 C.F.R. § 3.809a effective prior to September 12, 2014.  

However, the Board finds the version of 38 C.F.R. § 3.809a that became effective on September 12, 2014 is most favorable to the Veteran and eligibility may be established on this basis.  The record does not indicate that the Veteran previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. §2101(b).  The Veteran's bilateral blindness meets the requirements set forth in 38 C.F.R. § 3.809a(b)(2).  Specifically, in the October 2008 treatment report, the Veteran's ophthalmologist, (Dr. C.) noted that the Veteran was considered legally blind, and his visual acuity in the right eye was 20/80 while his visual acuity in the left eye was 20/60.  As noted above, in the hand-written portion, it was noted that the Veteran had lost most of his peripheral vision from late glaucoma, and his visual field was 20 degrees in the right and left eyes.  In the February 2009 report, Dr. C. diagnosed the Veteran with controlled glaucoma and noted that the Veteran was legally blind, and his visual field constriction amounts to less than 20 degrees in each eye.  At the September 2016 VA examination, the examiner determined that the Veteran was legally blind due to severe glaucoma with constricted visual fields less than 20 degrees.  According to the most recent version of the regulation, a visual field no greater than 20 degrees shall be considered as having a central visual acuity of 20/200 or less, thus, satisfying the criteria for the visual acuity in the better eye. 

Accordingly, the Board finds that a certificate of eligibility for assistance in acquiring a necessary special home adaptation grant under 38 C.F.R. § 3.809a (b)(2), which became effective on September 12, 2014, is warranted.


ORDER

Entitlement to SMC based on the need for aid and attendance is denied.  

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for assistance in acquiring a special home adaption grant is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


